Citation Nr: 0120754	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  94-45 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an extraschedular evaluation in excess of 10 
percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran
Veteran's spouse


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel
INTRODUCTION

The veteran had active service from June 1944 to June 1946.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1994 and March 1995 rating decisions, in 
which the Chicago, Illinois, Regional Office (RO) denied the 
veteran's claims of entitlement to a compensable evaluation 
for right ear hearing loss and entitlement to service 
connection for left ear hearing loss.  In August 1996, the 
Board granted the veteran service connection for left ear 
hearing loss and remanded the case to the RO for initial 
evaluation of the veteran's newly characterized bilateral 
service-connected hearing loss.  In February 1997, the RO 
found that the veteran was not entitled to a compensable 
evaluation for that disability on either a schedular or 
extraschedular basis.  In July 1997, the Board disagreed, 
finding that a compensable evaluation on an extraschedular 
basis was warranted.  In March 1998, the RO assigned the 
veteran a 10 percent extraschedular evaluation for bilateral 
hearing loss.  The Board affirmed the RO's decision in 
January 1999.

The veteran appealed the Board's January 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Based on a November 2000 Joint Motion to Remand the Decision 
of the Board of Veterans' Appeals and to Stay Further 
Proceedings (joint motion), the Court vacated the Board's 
January 1999 decision and remanded the matter for 
readjudication in accordance with the joint motion. 


REMAND

The issue before the Board is whether the veteran is entitled 
to an extraschedular evaluation in excess of 10 percent for 
bilateral hearing loss.  The Board denied this benefit in 
January 1999 based on the finding that the veteran's service-
connected bilateral hearing loss has required the veteran to 
cease practice as a trial attorney due to his inability to 
hear court proceedings well enough to effectively represent 
his clients, but has not precluded the veteran from further 
employment as an attorney in other areas of practice.  Based 
on that finding, the Board concluded that there was no 
reasonable basis for assignment of an extra-schedular 
evaluation in excess of 10 percent for bilateral hearing 
loss.

In the joint motion, the parties to this appeal agreed that, 
in its January 1999 decision, the Board failed to provide 
adequate reasons and bases for its determination that the 
veteran was not entitled to an extraschedular evaluation in 
excess of 10 percent.  Specifically, they pointed out that 
the Board improperly based its decision, in part, on the 
application of 38 C.F.R. § 4.85, Diagnostic Code 6100, which 
is not applicable when deciding whether an extraschedular 
evaluation is warranted, and on a 1991 hearing evaluation 
that does not include a controlled speech discrimination test 
and, thus, does not conform to the requirements of 38 C.F.R. 
§ 4.85.  The parties acknowledged the Board's findings that 
the veteran's hearing loss substantially interfered with his 
ability to practice as a trial attorney, but did not 
"unusually or exceptionally" impact his ability to perform 
other types of legal work, and that the veteran's work would 
have the least impact on earnings.  However, they indicated 
that the Board improperly failed to address whether a 10 
percent evaluation was commensurate with the average earning 
capacity impairment caused by the veteran's hearing loss, or 
whether a higher evaluation was more appropriate.  In light 
of the foregoing, the parties agreed that, on Remand, the 
Board should apply the criteria of 38 C.F.R. § 3.321(b)(1), 
and discuss the veteran's claim in terms of "average earning 
capacity impairment," "marked interference with 
employment," and "frequent periods of hospitalization." 

The Board notes that, while the veteran's appeal was pending, 
legislation was passed that enhances the VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
the veteran's claim pursuant to the VCAA, which appears to be 
more favorable to the veteran; therefore, on Remand, the RO 
should take any action necessary to comply with the 
notification and assistance provisions of the VCAA.  

Under the VCAA, in the case of a claim for disability 
compensation, the duty to assist includes providing the 
appellant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103(A)).  In this case, before the Board can 
discuss the veteran's claim in terms of "average earning 
capacity impairment," as requested by the parties to this 
claim, it is necessary to obtain opinions from an appropriate 
medical specialist and a vocational specialist addressing the 
average earning capacity impairment caused exclusively by the 
veteran's bilateral hearing loss.  The Board believes that it 
would helpful if, in offering their opinions, the medical and 
vocational specialists reviewed the veteran's claims file in 
its entirety, including all pertinent medical records, 
affidavits, employment information, and written statements 
and hearing testimony, and discussed the significance of this 
evidence to the veteran's claim. 

The RO should also assist the veteran by giving him an 
opportunity to identify and authorize the release of all 
pertinent outstanding evidence, which the RO has not yet 
attempted to secure, and to present additional argument in 
support of this claim. 

To ensure that the veteran is afforded due process of law and 
that the Board's decision is based on a complete record, this 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all VA and private medical 
providers who have treated his hearing 
loss since service and whose records the 
RO has not yet endeavored to obtain.  In 
addition, the RO should ask the veteran 
to identify any other pertinent 
outstanding evidence that needs to be 
obtained.  

2.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
evidence identified by the veteran.

3.  Thereafter, the RO should transfer 
the veteran's claims file to an 
appropriate medical specialist and a 
vocational specialist for the purpose of 
ascertaining the severity of the 
veteran's hearing loss.  Following a 
comprehensive review of the record, 
including all pertinent medical records, 
affidavits, employment information, and 
written statements and hearing testimony, 
the medical and vocational specialists 
should quantify in percentage form the 
earning capacity impairment caused 
exclusively by the veteran's service-
connected bilateral hearing loss.  They 
should provide the complete rationale on 
which their opinions are based.

4.  The RO should then review the 
opinions to determine whether they comply 
with the previous instruction.  If they 
are deficient in any regard, immediate 
corrective action should be taken.  

5.  Thereafter, the RO should review the 
entire claims file and ensure compliance 
with all other notification and 
assistance requirements of the VCAA.  

6.  Once all development has been 
completed, the RO should transfer the 
claims file to the Director of the 
Compensation and Pension Service for 
consideration of an extraschedular 
evaluation in excess of 10 percent in 
accordance with the procedural 
requirements of 38 C.F.R. § 3.321(b)(1).

7.  Finally, the RO should readjudicate 
the veteran's claim based on all of the 
evidence of record, including that which 
was submitted to the Board in May 2001.  
If the RO denies the benefit sought, it 
should provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the claim is returned to 
the Board for further appellate 
consideration. 

The purposes of this REMAND are to ensure that the veteran is 
afforded due process of law and that the Board's decision is 
based on a complete record.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal; however, no action is 
required until he is otherwise notified.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




